                          IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO

IRENE SARAH YALCH,

                         Plaintiff,

v.                                                                          Civ. No. 19-76 SMV

ANDREW SAUL,1
Commissioner of the
Social Security Administration,

                         Defendant.

       ORDER ON UNOPPOSED MOTION TO EXTEND BRIEFING DEADLINES

        THIS MATTER coming before the Court upon Plaintiff’s Unopposed Motion to Extend

Briefing Deadlines, it being stated that opposing counsel concurs in the granting of the Motion,

and the Court having read the Motion and being fully advised of the premises,

        IT IS THEREFORE ORDERED that Plaintiff is granted through September 25, 2019, in

which to serve her Reply in Support of Plaintiff’s Motion to Reverse or Remand for a Rehearing

with Supporting Memorandum.




                                                   HONORABLE STEPHAN M. VIDMAR
                                                   UNITED STATES MAGISTRATE JUDGE




1
 Andrew Saul was confirmed as Commissioner of Social Security on June 17, 2019 and is automatically substituted
as a party pursuant to Fed. R. Civ. P. 25(d).
Submitted and Approved By:



/s/ Laura Joellen Johnson
Laura Joellen Johnson
MICHAEL ARMSTRONG LAW OFFICES
Attorneys for Plaintiff
220 Adams St. SE, Suite B
Albuquerque, NM 87108
(505) 890-9056
(505) 266-5860 fax



Email Approval on September 10, 2019
Manuel Lucero, AUSA
manny.lucero@usdoj.gov
United States Attorney's Office
District of New Mexico
P.O. Box 607
Albuquerque, NM 87103
(505) 224-1504
(505) 346-7205 fax




                                       2
